Citation Nr: 1102750	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-25 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for ocular surface dryness of 
the bilateral eyes, also referred to as dry eye syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from 
November 1972 to August 1976 and from March 1985 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon 
which denied entitlement to the benefit currently sought on 
appeal.  This appeal has since been certified to the Board by the 
RO in Seattle, Washington with whom jurisdiction appears to 
reside presently.  

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in Seattle, Washington in March 2010 to 
present testimony on the issue on appeal.  The hearing transcript 
has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran credibly describes, and service treatment records 
document, the in-service occurrence of eye complaints including 
dry, itching, and burning eyes. 

2.  The Veteran is currently diagnosed with ocular surface 
dryness with visual discomfort in both eyes.  

3.   A number of confounding variables relative to the eyes are 
present here, and a definitive time of onset of dry eyes is not 
shown to be medically possible in this case.  Nonetheless, a VA 
ophthalmologist has found it to be reasonable that the in-service 
eye complaints were early manifestations of the Veteran's current 
dry eye problems.    





CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, bilateral 
eye ocular surface dryness was incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

As a preliminary matter, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  

As will be discussed in full below, the Board finds that service 
connection is warranted for the claimed bilateral eye dryness 
problem; therefore, a full discussion of whether VA met these 
duties is not needed as no prejudice can flow to the Veteran from 
any notice or assistance error based upon the full grant of the 
benefit sought.  It is important to note, however, that the 
Veteran was provided notice with respect to the process by which 
an initial disability rating and effective date would be assigned 
in the event that service connection was granted.  See VA 
Correspondence to Veteran, November 2006; see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

The Veteran seeks service connection for chronic bilateral dry 
eyes, which he contends initially manifested in service.  In 
order to establish direct service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. § 
3.303 (2010); Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding 
that the type of evidence that will suffice to demonstrate 
entitlement to service connection, and the determination of 
whether lay evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability claimed).  

If a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  

In the present case, the Veteran credibly describes experiencing 
eye difficulties during his active military service, to include 
keratoconus and dryness requiring some form of eye drops since 
that time.  See, e.g., Board hearing transcript, March 2010.  Of 
note, service connection for a separate and distinguishable eye 
condition, keratoconus, has previously been denied.  Rating 
decision, July 2001.  The keratoconus disorder was no longer 
found to be clinically present during examinations in May 2001 
and May 2008 and, moreover, is not currently subject to an appeal 
perfected for the Board's consideration.  As such, the Board now 
considers only the dry eye component of the Veteran's eye 
complaints.  

The Veteran's service treatment records document complaints of a 
burning sensation interfering with his ability to wear contact 
lenses in October 1998.  The Veteran explained that his eyes did 
not burn when he was not wearing contact lenses, but he did 
experience a gritty sensation and eyes feeling dry and itchy, 
apparently even when not wearing contact lenses.  Service 
treatment records, October 1998.  Symptoms were found to be 
potentially related to poor tear quality/borderline dry eyes, 
and/or potentially some sensitivity to contact lens solutions.  
The Veteran was instructed to discontinue contact lens wear and 
lubricate the eyes frequently.  Id.  The Veteran indicates that 
he has used some form of eye drops since that time.  Board 
hearing transcript.  

A May 2008 eye disorders examiner reiterated the history above, 
and referenced the Veteran's recollection of a chemical leak 
onboard a submarine.  The examiner found it to be "unclear" as 
to whether chemical exposure may have resulted in chemical burns 
of conjunctiva or cornea, but opined that if that was the case it 
would be unusual to observe ongoing process and aggravation of 
symptoms over time.  The examiner therefore opined that the 
Veteran's symptoms are unlikely to be related to his military 
service.  The examiner did not, however, offer an express opinion 
on whether the current eye disability is related to the in-
service eye complaints on a direct basis, notwithstanding the 
possible theory of chemical exposure.  




















(CONTINUED ON NEXT PAGE)
For this purpose, the Board requested an additional expert 
medical opinion in April 2010.  Although some difficulties in 
proper diagnosis and etiological determination were identified, a 
VA ophthalmologist opined that "It is reasonable to believe that 
some of the eye symptoms reported during the years in service are 
early manifestations of dry eye problems that continue to be 
manifest at the present time."  The opining physician found the 
"constellations of symptoms and findings" to suggest a disorder 
generally referred to as dry eye.  On this basis, in addition to 
the Veteran's credible lay testimony, a continuity of dry eye 
symptomatology since active military service is established, and 
the cluster or constellation of dry eye symptoms is found to 
represent a currently diagnosed disability.  38 C.F.R. § 3.303.  
Resolving any reasonable doubt in favor of the Veteran, service 
connection for the diagnosed bilateral eye ocular surface dryness 
is warranted.  38 C.F.R. § 3.102. 


ORDER

Service connection for ocular surface dryness of the bilateral 
eyes is granted. 


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


